Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


32-40 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 10,716,766 (Aung-Din).

Aung-Din teaches treating autism with cannabidiol (CBD) in gel form. Both purified and synthetic forms are taught, see abstract, col. 2, 3, 5, 8-12, 18, 19, table 2, the claims. Clearly purified CBD is taught since 99.99 % of CBD is taught. 
The limitation of “wherein all five subscales of Aberrant Behavior Checklist-Community (ABC-C) of irritability, inappropriate speech, stereotypy, social withdrawal and hyperactivity show clinically meaningful improvement” are considered to be met inherently since Aung-Din already teaches autism which will inherenlty mean that the five subscales are clearly met. Gels are transdermally administered, see topical (aka transdermal) administration in the claims. Permeation enhnced is a relative and subjective term and can mean just about anything and inherently the gel will be permeation enhanced to further promote permeation into the skin but clearly it is a relative and subjective terms anyways. Note “penetration enhancers” in claim 10. Note 200 mg of CBD administered, even at 80 % of 200 mg, is 160 mg which clearly meets claim 40. See col. 19, for single and daily dose forms.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,716,766 (Aung-Din).

Aung-Din teaches treating autism with cannabidiol (CBD) in gel form. Both purified and synthetic forms are taught, see abstract, col. 2, 3, 5, 8-12, 18, 19, table 2, the claims. Clearly purified CBD is taught since 99.99 % of CBD is taught. 
The limitation of “wherein all five subscales of Aberrant Behavior Checklist-Community (ABC-C) of irritability, inappropriate speech, stereotypy, social withdrawal and hyperactivity show clinically meaningful improvement” are considered to be met 

In the event it is seen that the five subscales of Aberrant Behavior Checklist-Community were not met inherently by the autistic patient in Aung-Din (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to use on a patient which does meet all five subscales since these are commonly used to measure autism and the patient in Aung-Din has autism !


In event it is seen that the gel of Aund-Din is not permeation enhanced (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to use permeation enhanced gel to increase the permeation of the CBD into the body of the patient who has autism.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 32-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,568,848. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims do not specify that all five subscales of the Aberrant Behavior Checklist-Community (ABC-C) of irritability, inappropriate speech, stereotypy, social withdrawal and hyperactivity show clinically meaningful improvement have been met it would have been obvious that the patient with autism would have these five subscale since these are all common in someone having autism.


 Claims 32-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,314, 792. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims do not specify that all five subscales of the Aberrant Behavior Checklist-Community (ABC-C) of irritability, inappropriate speech, stereotypy, social withdrawal .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/           Primary Examiner, Art Unit 1655